DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 07/26/20 and 08/06/20.  Claims 1-20 are pending in this application.  Claims 1, 13 and 16 are independent.

Drawings
The drawings received on 07/26/2020 have been accepted by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 07/26/2020.  The information disclosed therein was considered.
Allowable Subject Matter
Claims 1-20 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-12: The prior art of record taken alone and in combination does not disclose a clock compensating circuit comprising: 
a first switching circuit configured to determine whether to electrically connect a first node to a second node, based on a first clock signal; 
a first pulse adjusting circuit connected to a first output node and configured to: output a first adjusting current based on a voltage level of the first output node when the second node is electrically disconnected from the first node, and block the first adjusting current in response to the first clock signal; 
a second switching circuit configured to determine whether to electrically connect a third node to a fourth node, based on a second clock signal different from the first clock signal; and 
a second pulse adjusting circuit connected to a second output node and configured to: output a second adjusting current based on a voltage level of the second output node when the fourth node is electrically disconnected from the third node, and block the second adjusting current in response to the second clock signal, 
wherein the first pulse adjusting circuit and the second pulse adjusting circuit are respectively configured to feed back a voltage of the first output node and a voltage of the second output node to adjust a voltage level of the second node and a voltage level of the fourth node, as cited in claim 1.

Regarding claims 13-15:  The prior art of record taken alone and in combination does not disclose a memory device comprising: 
a delay locked loop (DLL) configured to output a first clock signal and a second clock signal different from the first clock signal; 
a clock compensating circuit connected to an output node and configured to: adjust a voltage level of the output node based on the first clock signal and the second 
a data input/output (I/O) circuit configured to output data to an outside of the memory device based on the inner clock signal, 
wherein the clock compensating circuit includes: 
a first pulse adjusting circuit connected to a first output node and configured to determine whether to output a first adjusting current based on the first clock signal and a voltage level of the first output node, and 
a second pulse adjusting circuit connected to a second output node and configured to determine whether to output a second adjusting current based on the second clock signal and a voltage level of the second output node, as cited in claim 13.

Regarding claims 16-20: The prior art of record taken alone and in combination does not disclose a clock compensating circuit comprising:
a first switching circuit configured to determine whether to electrically connect a first node to a second node, based on a first clock signal; 
a first pulse adjusting circuit configured to: 
output a first adjusting current based on a voltage level of the first clock signal and a voltage level of the second node to adjust a voltage level of a first output node, and 
feed back a voltage of the first output node to adjust the voltage level of the second node when the first node is electrically disconnected from the second node; 
a second switching circuit configured to determine whether to electrically connect a third node to a fourth node, based on a second clock signal different from the first clock signal; and 
a second pulse adjusting circuit configured to: 
output a second adjusting current based on a voltage level of the second clock signal and a voltage level of the fourth node to adjust a voltage level of a second output node, and 
feed back a voltage of the second output node to adjust the voltage level of the fourth node when the third node is electrically disconnected from the fourth node, as cited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN K LE/           Primary Examiner, Art Unit 2825